Citation Nr: 1723029	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-15 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 16, 2009.

2.  Entitlement to a disability rating in excess of 50 percent for PTSD on or after November 16, 2009.

3.  Entitlement to service connection for ischemic heart disease (claimed as heart condition).


REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel

INTRODUCTION

The Veteran served honorably on active service in the United States Army from November 1967 to June 1969.

This matter initially comes on appeal before the Board of Veterans' Appeals (Board) from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which granted a rating of 10 percent for PTSD and a March 2012 decision of the VA RO in San Diego, California which denied service connection for ischemic heart disease.  Thereafter, the Veteran's claims file was transferred to the RO in Phoenix, Arizona.

The issues of entitlement to service connection for ischemic heart disease (claimed as heart condition) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

During the appeal period, the Veteran's service-connected PTSD more nearly approximates occupational and social impairment with deficiencies in most areas due to psychiatric symptoms; but it has not resulted in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but no higher, for PTSD have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's PTSD is assigned an initial 30 percent disability evaluation from June 12, 2006 and a 50 percent disability evaluation is assigned from November 16, 2009, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under Diagnostic Code 9411, a 30 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.  Id.

B. Factual Background

In February 2006 underwent a PTSD assessment.  The Veteran reported increased arousal, numbing, and avoidance symptoms.  He also described some depression.  The Veteran did not endorse any past suicidal or homicidal ideation, intent, or plan.  The Veteran completed the Beck Depression Inventory, scoring in the very minimal range and also completed the Mississippi Combat Scale, scoring in a range that did not suggest combat-related PTSD.  See July 2006 Medical Treatment Records.

VA treatment records from April 2006, reveal that a psychiatrist rendered an Axis I diagnosis of PTSD related to combat in Vietnam.  The Veteran was described as casually attired and fairly groomed; alert, cooperative, agreeable, and conversant with adequate eye contact.  No abnormal psychomotor activity was noted.  Sensorium and memory were said to be are grossly intact.   The Veteran endorsed distressing recollections regarding combat in Vietnam and other classic avoidance, numbing, and hyperarousal symptoms of PTSD.  His mood was described as mildly depressed and anxious.  Suicidal or homicidal ideations were denied.  The Veteran was assigned a GAF of 55.  See July 2006 Medical Treatment Records.

In a May 2008 letter, "Dr. M" (initial used to protect privacy) stated that the Veteran continued to be affected by PTSD as evidenced by ongoing symptoms of PTSD that had worsened in the recent weeks.  Dr. M did not state what symptoms the Veteran was experiencing.  Dr. M stated that the Veteran continued to require aggressive pharmacotherapy and psychotherapy, both of which were being provided for the Veteran through VA.  Additionally, Dr. M found that the Veteran's condition disabled the Veteran occupationally, socially and health-wise.  See June 2008 Medical Treatment Record.

In June 2009, the Veteran underwent a VA PTSD examination.  The Veteran described experiencing the following symptoms: irritability, anxiety, nightmares, trouble sleeping, flashbacks about 4 times a month, and crowd avoidance.  The examiner reviewed the Veteran's clinic notes and indicated that the Veteran was improving in regards to his PTSD and was relatively stable.  The examiner opined that the Veteran was satisfactory functioning at that point, based on routine normal self-care, normal behavior, satisfactory employment, and normal conversation.  The examiner found that the Veteran had a supportive spouse in his second wife, who confronted the Veteran whenever he was becoming excessively irritable or confrontational.  The examiner noted that the Veteran could be verbally abusive.  The Veteran was said not to have a relationship with his children from his first marriage.  The Veteran was assigned a GAF of 65.

In the letter from Dr. M in November 2009, Dr. M reported that the Veteran continued to deal with PTSD symptoms that caused impairment in the Veteran's work, home, and social settings.   Dr. M noted at work the Veteran had been disciplined for problems that stemmed from his PTSD and that he was unable to follow complex commands due to impairment in his cognition and attention.  The Veteran's level of irritability was described as extremely high at times, leading to interpersonal and communication problems at work.  Socially, Dr. M described the Veteran as isolative. 

Medical treatment records from April 2010 noted that the Veteran reported that his medication has helped him maintain his agitation, helped decrease his volatile shifting moods, and made him less confrontational.  See June 2010 Medical Treatment Record.

In April 2010 the Veteran underwent a VA PTSD examination.  The Veteran reported symptoms of irritability, intrusive thoughts, and decreased concentration.  The Veteran stated that he had experienced some improvement with medications and that he felt stable with them.  It was also noted that he was no longer having dreams or flashbacks due to his medication.  The Veteran reported that he avoided crowds of people.  Examination showed no memory impairment and some anxiety was noted.

The examiner diagnosed PTSD with a GAF score of 65. The examiner stated that the Veteran was capable of managing his financial affairs.  The examiner reported that the Veteran had adequate occupational functioning and a stable job. The examiner stated because of irritability and discomfort with groups of people, the Veteran would occasionally have difficulty with decreases in his work efficiency, as well as intermittent periods of inability to perform occupational tasks due to signs and symptoms of his PTSD.

In November 2011 the Veteran underwent a VA PTSD examination.  It was noted that the Veteran met with his psychiatrist every 90 days.  The Veteran reported having daily intrusive thoughts, avoiding social contact, difficulty with sleep, irritability, and outbursts of anger.  

The Veteran reported that he did not go out socially and went to great lengths to keep himself socially isolated because he gets into verbal fights with others.  He reported feelings of detachment from others.  He reported that he did not go to family functions and was estranged from his 2 grown children because of the irritability he displayed when they were little.

Occupationally, the Veteran continued to work as a correctional officer in prison.  He stated that he got into verbal arguments with people at work, even though he had
anxiety about losing his job because of his confrontations with coworkers.  He reported that he could have as many as 6 verbal arguments per month.   He also reported that he was thinking about retiring early from work because of his worsening PTSD symptoms.

The examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that the Veteran was capable of managing his own funds.  The examiner noted a GAF score of 65.  No suicidal or homicidal thoughts were noted.  The VA examiner opined that the Veteran's PTSD symptoms appeared the same or a bit worse as compared examination done in April 2010.

A December 2011 treatment record found that the Veteran was still having conflicts with his coworkers but not as intensely as the past.  The Veteran reported that he still had anger troubles and was having nightmares 3 to 4 times a week.  The Veteran reported that he would feel "anger inside" that sometimes became too intense to be able to stop.  He also sometimes found himself making degrading statements towards other people.   The Veteran's wife reported that at home the Veteran would have "sudden" episodes of anger and irritability, and that social situations might trigger the Veteran to become verbally aggressive and leave.  See May 2012 Medical Treatment Record.

A March 2012 treatment record found that the Veteran's sleep troubles and mood had improved.  The Veteran denied any anxiety or paranoid ideation.  See May 2012 Medical Treatment Record.

In December 2014 the Veteran failed to report to his VA PTSD Examination.

In April 2015 the Veteran canceled his VA PTSD Examination.

C. Analysis

Affording the Veteran the benefit of the doubt, the Board finds that the lay statements, VA treatment records, and VA examinations demonstrate that the Veteran's overall disability picture is consistent with a 70 percent rating throughout the appeal period.  Throughout the entire period on appeal, the Veteran has maintained a history of symptoms that predominantly includes unprovoked anger and irritability, continuous anxiety, social isolation, difficulty in adapting to stressful circumstances (including work or a work-like setting), an inability to establish and maintain effective relationships, problems with concentration, hypervigilance, and an exaggerated startle response.  The Board finds that these symptoms and the social and occupational effects related thereto support a 70 percent evaluation for the period on appeal.  See Vazquez-Claudio, 713 F.3d at 118. 

More specifically, the record indicates that the Veteran has had difficulty with anger and irritability, including angry outbursts toward his wife and coworkers.  His symptoms in that regard are akin to impaired impulse control (such as unprovoked irritability with periods of violence) as provided in the criteria for a 70 percent rating.  Moreover, the Veteran's PTSD symptoms overall have caused significant social isolation and strained work and family relationships, which reflects an inability to establish and maintain effective relationships as contemplated by a 70 percent evaluation.  Although the Veteran does not endorse all of the symptoms listed in the criteria for a 70 percent rating, such as suicidal ideation, spatial disorientation, and obsessional rituals, under Mauerhan, the lack of such symptomatology is not fatal to the Veteran's claim for a higher rating.  The frequency, severity, and duration of the PTSD symptoms such as continuous anxiety, impaired impulse control, significant occupational impairment, and social isolation more closely approximate the criteria for a 70 percent evaluation.

Additionally, the Board finds that the symptomatology discussed above results in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  In that regard, the evidence of record, in particular the private medical evidence and lay evidence discussed above, shows that the Veteran has had severe impairment in his occupational and social functioning due to his PTSD.  The Veteran was consistently noted to have contentious relationships with coworkers to the point that he feared he would be fired.  Furthermore, his marriage to his second wife, although longstanding, has been marked by frequent arguments, most often provoked by the Veteran.  Additionally, the evidence shows that the Veteran is estranged from his children due to his PTSD symptoms.  Again, these symptoms are commensurate with a 70 percent evaluation. 

Moreover, the Veteran and his wife have consistently described the Veteran's PTSD symptoms and their impact on social and occupational functioning.  Hence, the Board finds that the statements regarding his symptoms and their effect are both competent and credible.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").

In rendering this determination, the Board acknowledges that there is evidence of record that does not support an increased rating.  In particular, the June 2009 and August 2014 VA examiners indicate that the Veteran's symptoms of PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation; however, the examiners' findings of more severe symptomatology during the examinations were not commensurate with their conclusions.  In addition, the Veteran has been assigned GAF scores ranging from 55 to 65; although these scores represent moderate to mild symptomatology, the Board finds the narratives contained in the treatment records, the lay evidence, and the VA examiners' findings to be the most probative evidence of the Veteran's psychological symptomatology.

In sum, resolving all doubt in favor of the Veteran, the Board finds that the impairment caused by the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.  Thus, a 70 percent rating is warranted.

The Board finds, however, that the Veteran is not entitled to a higher, 100 percent rating during the appeal period, as total occupational and social impairment is not more nearly approximated.  Notably, the Veteran remains married and has maintained some social relationships.  In addition, the Veteran has managed to maintain a job as a corrections officer.  The Veteran has consistently denied suicidal ideation, delusions, and hallucinations.  He was also fully oriented throughout the relevant time period.  VA treatment providers and examiners have not indicated that the Veteran has memory loss of names of close relatives, his own occupation, or his own name or neglect of personal appearance and hygiene.  Additionally, the Veteran was able to perform activities of daily living.  Overall, the Veteran has not demonstrated symptoms consistent with or approximating the general level of impairment warranting a 100 percent evaluation, or akin to the symptoms as found in the rating criteria.  Mauerhan, supra.  Therefore, the Board finds that the Veteran's PTSD warrants an initial 70 percent rating for the entire appeal period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.


ORDER

Subject to the law and regulations governing the award of monetary benefits, an initial 70 percent evaluation for PTSD, but no higher, is granted.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With regard to the Veteran's claim of service connection for ischemic heart disease (claimed as heart condition), remand is required to obtain a VA medical opinion.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law. 

Medical evidence from VAMC San Diego showed an assessment of paroxysmal atrial fibrillation in September 2009.  See March 2012 CAPRI.

In July 2011 VAMC records indicated that the Veteran had persistent atrial fibrillation and an asymptomatic Brugada pattern.  See June 2015 CAPRI.

While the evidence indicates that the Veteran has been diagnosed with atrial fibrillation, there is no nexus opinion as to the condition and the Veteran's military service.  Accordingly, the Board finds a remand is warranted for further evidentiary development.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any heart condition.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all current heart conditions.  In doing so, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each diagnosed heart condition, to include, but not limited to atrial fibrillation, determine whether it is at least as likely as not (50 percent probability or more) that the condition first manifested during service or is otherwise related to service, providing a detailed explanation to support the opinion.    

(c) If any diagnosed heart condition is not directly related to service, determine whether it is at least as likely as not (50 percent probability or more) that it was caused by the Veteran's service-connected PTSD.  Provide a detailed explanation to support the opinion, specifically discussing the August 2012 correspondence from the Veteran indicating that his PTSD may have contributed to a heart condition.

(d) If any diagnosed heart condition is not caused by his service-connected PTSD, determine whether it is at least as likely as not (50 percent probability or more) that the heard condition has been permanently worsened beyond the normal progression (as opposed to temporary exacerbations of symptoms) by the Veteran's service-connected PTSD.  Please provide a detailed explanation for the opinion, specifically discussing the August 2012 correspondence from the Veteran indicating that his PTSD may have contributed to a heart condition.

If the examiner finds that the Veteran's heart condition has been permanently worsened beyond normal progression (aggravated) by a service-connected disability, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinions rendered must be provided.  If the requested opinion cannot be provided without resorting to speculation, please expressly indicate this and state why that is so.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016).

3.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.	After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim is denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


